                                          Case 4:17-cr-00041-HSG Document 58 Filed 08/10/21 Page 1 of 2


                                                                                                                 Aug 10 2021

                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 17-cr-00041-HSG-1 (VKD)
                                                        Plaintiff,
                                   8
                                                                                           ORDER SETTING CONDITIONS OF
                                                 v.                                        RELEASE PENDING REVOCATION
                                   9
                                                                                           HEARING
                                  10     KENNETH LEDBETTER,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Mr. Kenneth Ledbetter appeared on a summons before the Court on an amended petition

                                  14   for supervised release violations. Dkt. No. 56. Mr. Ledbetter appeared by videoconference,

                                  15   having waived his right to personal appearance, and was represented by counsel. The United

                                  16   States and the Probation Office asks the Court to order Mr. Ledbetter detained pending a

                                  17   revocation hearing before the presiding judge, which is set for August 18, 2021 at 2:00 p.m.

                                  18          For the reasons stated on the record during the hearing and as set forth below, the Court

                                  19   finds that conditions of release may be set to reasonably assure that Mr. Ledbetter will not pose a

                                  20   danger to another person or the community, pending his revocation hearing before the presiding

                                  21   judge. The Court orders as follows:

                                  22          1. Mr. Ledbetter must reside at 1101 Connecticut Ave, Apt 306, in San Francisco, CA;

                                  23          2. Mr. Ledbetter must remain at his residence at all times, except for: (a) seeking or

                                  24              maintaining employment, (b) medical, substance abuse, or mental health treatment, (c)

                                  25              attorney visits, (d) court appearances, (e) programming approved in advance by the

                                  26              probation officer, and (f) family obligations, including childcare, with prior approval

                                  27              by the probation officer;

                                  28          3. Mr. Ledbetter must submit to location monitoring as directed by the probation officer
                                          Case 4:17-cr-00041-HSG Document 58 Filed 08/10/21 Page 2 of 2




                                   1               to ensure his compliance with the court-ordered location restrictions described in

                                   2               paragraphs 1 and 2; and

                                   3          4.   Mr. Ledbetter will meet with his probation officer at the residence identified in

                                   4               paragraph 1 on August 17, 2021 at 9:00 a.m., and shall comply with the direction of

                                   5               the probation officer.

                                   6   Nothing in this order is intended to modify the conditions of supervised release set by the

                                   7   presiding judge, which remain in place.

                                   8          The Court will hold a status conference regarding the conditions of release set forth in

                                   9   paragraphs 1-4 above on August 24, 2021 at 1:00 p.m. However, if the parties believe that such a

                                  10   status conference is unnecessary, they may so advise the Court and may request that the

                                  11   conference be vacated or continued.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 10, 2021

                                  14

                                  15
                                                                                                    VIRGIN
                                                                                                    VIRGINIA
                                                                                                         I IA K.
                                                                                                         IN     K DEMARCHI
                                  16                                                                United States Magistrate Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
